 PEABODY COAL COMPANYPeabody Coal Company and International Union,United Mine Workers of America. Case 14-CA-15383October 12, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 14, 1982, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Peabody CoalCompany, St. Louis, Missouri, its officers, agents,successors, and assigns, shall take the action setforth in said recommended Order, except that theattached notice is substituted for that of the Ad-ministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter 'a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protection265 NLRB No. 13To refrain from the exercise of any or allsuch activities.Accordingly, we give you these assurances:WE WILL NOT make changes in the wages,hours, or other terms or conditions of employ-ment of the warehouse clerks at our Will Scar-let surface mine, Stonefort, Illinois, withoutfirst giving International Union, United MineWorkers of America, a chance to discuss andbargain about such proposed changes.WE WILL NOT refuse to bargain with theUnion named above as the exclusive collec-tive-bargaining agent of our Will Scarlet sur-face mine warehouse clerks by granting themwage increases and other improved benefitswithout first giving that Union a chance tobargain with us about such changes.WE WILL NOT discriminate against our em-ployees by granting wage increases and otherbenefit improvements to our nonunionized em-ployees while withholding those benefits fromour employees who are represented by aunion.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL immediately put into effect for thewarehouse clerks at our Will Scarlet surfacemine the increases in overtime and holidaypay, the dental and vision care benefits, andthe October wage increase which were givenat various times during 1981 to the warehouseclerks in our other mines in Illinois; and WEWILL make these benefits effective retroactive-ly.WE WILL make whole, with interest, thewarehouse clerks at our Will Scarlet surfacemine for all losses they suffered as a result ofour withholding the 1981 increases in wages,overtime, and holiday pay, and dental andvision care benefits.PEABODY COAL COMPANYDECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: Thiscase was heard before me on March 9 and May 10, 1982,at St. Louis, Missouri.The Union, International Union, United Mine Workersof America,' filed an original charge against the Em-The Union's designation appears as amended sua sponte by me. Thisis done to conform the Union's name to a recent relevant decision of theContinued DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer, Peabody Coal Company, on September 28,1981.2 The charge was amended on October 28. On No-vember 2, the Regional Director for Region 14 of theBoard issued a complaint and notice of hearing. Thecomplaint was amended at the hearing. In substance, thecomplaint alleges the Employer interfered with, re-strained, and coerced its employees in violation of Sec-tion 8(a)(1) of the National Labor Relations Act, asamended (the Act), by telling its employees certain em-ployment benefits were denied them because they select-ed the Union as their agent for collective bargaining, andby promising those employees increased benefits andother improvements in working conditions if they wouldrepudiate the Union.Also, the complaint (as amended) alleges the Employ-er discriminated against its employees in violation of Sec-tion 8(a)(3) and (1) of the Act at various times betweenApril 17 and December I by granting increased over-time, holiday, and vacation benefits, by instituting dentaland optical plans, and by granting a wage increase tosome of its employees while, at the same time, denyingsuch improved benefits to the employees who were rep-resented by the Union.Finally, by the grant of the aforementioned benefitswithout consultation or bargaining with the Union, theEmployer is alleged to have refused to bargain with theUnion in violation of Section 8(a)(5) and (1) of the Act.The Employer filed a timely answer which admittedcertain matters but denied the substantive allegations andthat it had committed any unfair labor practices.All parties appeared at the hearing. Each was repre-sented by counsel and was afforded full opportunity tobe heard, to introduce and meet material evidence, to ex-amine and cross-examine witnesses,3to present oral argu-ment, and to file briefs. Counsel for General Counsel andthe Employer's counsel submitted post-trial briefs, thecontents of which have been carefully considered. Noseparate brief was received from the Union.Upon consideration of the entire record, the briefs, andmy observation of the witnesses and their demeanor, Imake the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONJurisdiction is uncontested. The Employer is a corpo-ration duly authorized to do business under the laws ofthe States of Missouri and Illinois. Its principal office andplace of business is located at 301 North MemorialDrive, St. Louis, Missouri. The Employer is engaged inthe mining of coal. For the conduct of this business, theEmployer maintains a variety of facilities in numerousStates. One of these mine facilities is located at RuralNational Labor Relations Board (the Board) reported at 259 NLRB 1409(1982). Therein, the Union (as I have identified it) was held to be the col-lective-bargaining representative of the unit employees involved in the in-stant case. Thus, this amendment corrects an apparent inadvertent incor-rect designation of the Charging Party as certified.I All dates hereinafter are in 1981 unless otherwise stated.3 Pursuant to an agreement among counsel, all witnesses were seques-tered throughout the proceedings except Yates Storts (the Employer's su-perintendent and admitted supervisor) and John Cox (the Union's Inter-national organizer).Route I in Stonefort, Illinois. That facility is known asthe Will Scarlet Surface Mine (hereinafter called WillScarlet). Will Scarlet is the only facility involved in thisproceeding.The Employer admits that, during the year endingSeptember 30, it mined at Will Scarlet coal valued inexcess of $50,000, of which coal valued in excess of$50,000 was shipped from that facility directly to pointslocated outside Illinois.As observed in footnote 1, supra, the Board assertedjurisdiction over the Employer in at least one earlier pro-ceeding.The Employer admits, the record reflects, and I find itis and, at all material times, has been an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.The Employer admits, the record reflects, and I findthe Union is and, at all material times, has been a labororganization within the meaning of Section 2(5) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESThe recitation of facts found below is based upon acomposite of the credited aspects of the testimony of allwitnesses, unrefuted oral testimony, supporting docu-ments, undisputed evidence, and careful consideration ofthe logical consistency and inherent probability ofevents.Not every bit of evidence, or every argument of coun-sel, is discussed. Nonetheless, I have considered all suchmatters. Omitted material is considered irrelevant or su-perfluous. To the extent that testimony or other evidencenot mentioned might appear to contradict the findings offact, that evidence has not been overlooked. Instead, ithas been rejected as incredible or of little probativeworth. Bishop and Malob, Inc., d/b/a Walker's, 159NLRB 1159, 1161 (1966).My credibility resolutions, wherever necessary, havebeen based upon my observation of witness demeanor,the weight of the respective evidence, established or ad-mitted facts, inherent probabilities, and reasonable infer-ence which may be drawn from the record as a whole.Northridge Knitting Mills, Inc., 223 NLRB 230 (1976);Warren L. Rose Castings; Inc. d/b/a V & W Castings, 231NLRB 912 (1977); Gold Standard Enterprises, Inc.; et al.,234 NLRB 618 (1978).A. BackgroundOn January 19, 1981, the Board's Regional Directorfor Region 14 certified the Union as collective-bargain-ing representative of the employees in the following unit:All warehouse clerks employed at the Employer'sWill Scarlet Surface Mine, excluding office clericaland professional employees, warehouse managers,guards and supervisors as defined in the Act, and allother employees.The record reflects the Union represents the productionand maintenance employees at the Will Scarlet facilityand at other of the Employer's mines. However, the only94 PEABODY COAL COMPANYwarehouse clerks who are represented by the Union, orany other labor organization, are those located at theWill Scarlet facility.The Employer challenged the validity of the certifica-tion. Thus, it filed a timely request for review with theBoard. That request was denied. Thereafter, the Union,on January 29, requested recognition and bargaining. Byletter of February 6, the Employer refused the Union'srequest. The Employer asserted that, according to theterms of the 1978 National Bituminous Coal WageAgreement, representation of the warehouse clerks in theunit found appropriate is not within the Union's jurisdic-tion.Upon a charge docketed as Case 14-CA-14724, anunfair labor practice hearing was conducted before Ad-ministrative Law Judge John C. Miller.Administrative Law Judge Miller held, inter alia, thathe was bound by the prior Board proceedings in the ear-lier related representation case4with respect to the valid-ity of the certification. Accordingly, Administrative LawJudge Miller held the Employer's admitted refusal torecognize and meet with the Union constituted a refusalto bargain in violation of Section 8(a)(5) and (1) of theAct.As noted above, the Board affirmed AdministrativeLaw Judge Miller's findings in 259 NLRB 1409. TheBoard also affirmed Administative Law Judge Miller'sconclusions that the Employer's Will Scarlet superin-tendent, Ron Menzie, committed a variety of so-calledindependent violations of Section 8(a)(1) of the Act.Those violations consisted of threats of loss of seniorityand employment, interrogation of employees concerningtheir union sympathies and support, questioning employ-ees as to how they voted in the underlying representa-tion election, solicitation of employees to withdraw theirsupport of the Union, and promising employees more fa-vorable job consideration if they would withdraw theirunion support.The entirety of the Board's Decision and Order, 259NLRB 1409 currently is pending before the U.S. Courtof Appeals, Sixth Circuit, upon the Employer's petitionfor review.The last date on which Menzie was found to havecommitted the 8(a)(1) violations was March 2.B. The Present Dispute1. The factsThe instant allegations directly emanate from a seriesof events which began on April 16. On that date, theEmployer announced adoption of a policy for overtimepayments and a uniform method of payment for holidays,vacation,5and time off (G.C. Exh. 8).Documentary evidence, supported by undisputed oraltestimony, shows that the new policy increased the com-pensation for nonexempt salaried employees. The partiesstipulated the subject unit employees are salaried. It isundisputed that those employees are within the non-exmpt category. Thus, compensation was increased from4 259 NLRB 1409 at 1413.s As will be seen below, there is only evidence of overtime and holi-day pay increases, but no change in vacations.1-1/2 times to double an employee's base rate for over-time worked on a seventh consecutive workday;6andholiday pay for working on holidays was increased from1-1/2 times to triple an employee's base rate.The increased overtime and holiday pay first becameknown to the unit employees in late May or early June.At that time, Menzie still was superintendent at the WillScarlet location.Warehouse clerk Donald R. Emmons testified crediblythat he spoke to Menzie sometime in June. Emmons'memory concerning all the details of that conversationwas imprecise. Nonetheless, the composite of Emmons'testimony, and that of another warehouse clerk, LoriWahls, whom I credit because of her forthright, compre-hensive, and precise narrations, reveals that Menzie hadbeen confronted by Emmons in June concerning the Em-ployer's new overtime and holiday pay policy. Wahlsand the Employer's accounting supervisor, Edna Fields,were present during the conversation between Emmonsand Menzie.8In salient part, Emmons said he knew the new policyhad been applied to warehouse clerks at two other of theEmployer's mines.Menzie responded that "this doesn't pertain to youguys because you're trying to get into the Union."Emmons then asked to see a copy of the policy.Menzie said Emmons could not see it because it wasclassified. Fields suggested they contact the Employer'sSt. Louis headquarters. Menzie left the scene. He re-turned after a brief absence. Menzie then said, "They[the Employer's St. Louis officials] said until you guysare officially in the Union, you're still company employ-ees and you're going to be treated as such." The Juneconversation concerning the subject of overtime andholiday pay ended when Menzie made the comment lastquoted above.The record shows that warehouse clerk Jerry Casteelhad not received the new benefits for time worked onNew Year's Day and Independence Day after the effec-tive date of the new benefits. Also, Casteel did not re-ceive the increase when he worked a seventh consecu-tive day after the new benefit's effective date.Effective August 1, Yates Storts succeeded Menzie assuperintendent at the Will Scarlet facility. Storts firstcame to that location the previous March. He functionedas production superintendent until August 1.9In August, the Employer announced new dental andvision care insurance programs for salaried employees.September I was the effective date of each of these pro-grams. Each program was announced to be fully fundedby the Employer. The Employer acknowledges theseplans were instituted for and applicable to the warehouseclerks at its Illinois mines other than Will Scarlet.In late August or early September, Casteel, Wahls,Emmons, and other Will Scarlet employees Jerry Robin-' Overtime was defined as "all hours worked over 8 hours per day and40 hours per week."I As previously observed, Menzie was prominent in the previous unfairlabor practice proceeding.a Neither Menzie nor Fields appeared as a witness before me.Storts was the sole witness presented to testify on behalf of the Em-ployer.95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDson and Donald Richardson met with Storts. Emmonsarranged the meeting. 0Casteel was the principal employee spokesperson.Each of the participants, including Storts but exceptRobinson, testified. Casteel presented the most compre-hensive employee version.Casteel's direct and cross-examination contain signifi-cant differences. My analysis of Casteel's direct testimo-ny regarding the dialogue between Storts and himselfleads me to conclude that such direct testimony reflectsa tendency to exaggerate what Storts supposedly said toportray the facts in a light most favorable to the GeneralCounsel and the Charging Party. Nonetheless, Casteel isnot discredited. The general parameters of his direct tes-timony were corroborated or were left uncontested byother witnesses who, at times, included even Storts.Casteel's cross-examination was more moderate in itsdescription of what Storts said in critical areas.Storts presented only direct examination. It was ex-tremely brief. It was rather limited. Storts' testimony wasdesigned to show that it was Casteel who initiated in-quiries as to how the employees might receive the newlyinstalled benefits, rather than Storts' suggesting the re-ceipt of benefits was conditioned upon repudiation of theUnion.Both counsel for the General Counsel and the Union'scounsel declined the opportunity to cross-examine Storts.I find Casteel's cross-examination narration comportswith Storts' testimony of what he said. Moreover,though Storts was present during all opposing testimony,including Casteel's, I perceived no effort by Storts in de-meanor or otherwise to couch his testimony in blatantcontradictions. Instead, I found Storts candid and forth-right.Upon the foregoing, my factual findings as to theStorts confrontation are a composite of the testimonypresented by all witnesses to the event, except thatStorts' account has been adopted wherever material con-flicts appear between his testimony and that of Casteel.I find, in relevant part, the Casteel-Storts conversationproceeded as follows: Casteel said the employees "wereaware" of the overtime policy change. Casteel askedwhy the Will Scarlet unit employees were not receivingthe new benefits. Storts replied he did not know, butwould check into it.Emmons and Casteel referred also to the existence ofthe recently announced dental and eyeglass benefits. Cas-teel, during cross-examination, testified that Storts indi-cated he was not aware the unit employees were not re-ceiving the new overtime benefits-that he would checkinto it.Casteel and other employee witnesses testified thatwhenever Storts said anything he would qualify it as hispersonal opinion. Storts remarked that he was a new su-perintendent. Further, Casteel acknowledged Storts saidhe (Storts) "wasn't familiar with the situation but figuredthey were "in limbo" because we voted the Union inJanuary-still unresolved and company probably didn'ti' Emmons' recollection of the date as February 1982 is attributed tohis demonstrated poor recall of dates. All other witnesses, includingStorts, testified the meeting occurred in August or September 1981.know what to do with us because it appeared nothingdoing to get them into the Union."Wahls testified, in agreement with Storts, that Casteelasked what would happen if the employees decided to"stay" or "go" company.Storts responded, "I do not know."Casteel then queried, "if we would go by company,drop the cards, would our pay be retroactive back to thesigning of the cards?"Storts answered, "I do not know myself, but whenthat happens or whatever happens, I will get to theperson in to answer your question."As to the atmosphere engendered during the meeting,Wahls characterized Storts as "very, very kind and verynice and very helpful to us and he said he really didn'tknow." Wahls claimed that it was Casteel who asked"what if we decide to stay company-when do our bene-fits start-who should we tell." According to Wahls,Storts responded "you can tell me," then Casteel askedwhen the benefits would start and Storts replied "fromthe day you tell me or shortly thereafter."Emmons, whose testimony I adopt in this connectionbecause of clarity and consistency developed duringcross-examination, testified the meeting with Stortsended when Storts said "that it really didn't matterwhatever we wanted to do, either way."No further conversations were held between any unitemployee and Storts concerning the overtime, holiday,dental, or vision benefits.Richardson testified that (presumably after September1, the effective date of the dental plan) he was told thedental plan did not cover him.With respect to the wage increase, the parties agreedthat all warehouse clerks at the Employer's Illinois minesreceived varying percentage merit increases, except thewarehouse clerks on salary continuation at all Illinoismines and further except the warehouse clerks at theWill Scarlet facility. It was agreed, also, that the wageincreases were given sometime in December 1981 andwere retroactive to sometime in October 1981. Further,it was agreed that the only warehouse clerk at Will Scar-let who was on the salary continuation at relevant timeswas Wahls, who was paid a salary continuation fromSeptember 13 for a period of 6 months, at which timeher employment was terminated in accordance with es-tablished company policy.The record reflects that the Union received no noticeof the Employer's intention to grant any of the benefitsto the salaried employees, nor was the Union consultedregarding the grant of the October wage increase. Coxtestified, without contradiction, that neither he personal-ly, nor the Union, received any notice that a wage in-crease would not be given to any of the warehouseclerks at Will Scarlet.2. Analysisa. The refusals to bargainThe General Counsel and the Union contend that theEmployer refused to bargain when it unilaterally institut-ed the April increases in overtime and holiday payments,96 PEABODY COAL COMPANYthe September dental and optical plans, and the Octoberwage increases for all its warehouse clerks except thosewithin the bargaining unit at the Will Scarlet facility.The Employer does not contest the evidence whichshows, as I have found, each of the subject benefits infact was implemented as alleged. Also, it is undisputedthat no notice of an intention to institute those benefits,nor invitation to discuss or consult about them, wasgiven or extended by the Employer to the Union.Instead, the Employer contends it was privileged tomake the benefit changes as part of its announced andextant program of challenging the validity of the Union'scertification as collective-bargaining representative of theWill Scarlet warehouse clerks. Indeed, the Employer, ineffect, has interposed a defense to the alleged unilateralchanges herein identical to that made in the original re-fusal to recognize and bargain proceedings reported at259 NLRB 1409.The Employer further claims the wage and benefitchanges were made in good faith. Its pure intention, theEmployer argues, is demonstrated by the limitation ofthe benefit changes to the warehouse clerks situatedaway from Will Scarlet. Also, it is contended that with-holding the benefit changes from the Will Scarlet ware-house clerk unit employees virtually was required inorder for the Employer to preserve the integrity of itschallenge to the Union's certification.Finally, the Employer claims a decision in the case atbar should be deferred until the Sixth Circuit renders itsjudgment upon the pending action which challenges thecertification.I find merit to the General Counsel's and the ChargingParty's mutual position. An employer is under an obliga-tion to bargain with an incumbent union before it maypermissibly make unilateral changes in terms and condi-tions of employment comprising mandatory bargainingsubjects. Guerdon Industries, Inc., Armor Mobile HomesDivision, 218 NLRB 658 (1975).Contrary to the Employer's contention, I do not con-sider the refusal-to-bargain allegations before me neces-sarily are governed by principles identical to those in-volved in its challenge to the certification. Instead, I amguided by the law apposite to alleged refusals to complywith bargaining obligations at a time when an outstandingcertification of representative exists.For purposes of the resolution of refusal-to-bargainissues before me, the challenge to the certification is oflittle probative value. The Board already has spoken tothat matter in 259 NLRB 1409. I am bound to followsuch precedent, unless overruled by the U.S. SupremeCourt (Insurance Agents' International Union, AFL-CIO(The Prudential Insurance Company of America), 119NLRB 768, 773 (1957)). This rule applies even in theface of contrary courts of appeals determinations. IowaBeef Packers, Inc., 144 NLRB 615, 616 (1963). Accord-ingly, I reject the Employer's plea to defer issuance of adecision herein.It is clear an employer assumes the risk of being foundguilty of an unfair labor practice if it makes unilateralchanges in terms and conditions of employment concur-rent with its pending challenge to the validity of a certi-fication. Madison Detective Bureau, Inc., 250 NLRB 398,399 (1980); Allstate Insurance Company, 234 NLRB 193(1978). The instant case provides a strong basis for appli-cation of this concept because the Board has concludedthe certification is valid. In less compelling situations, theBoard has declared an employer's perilous position re-garding unilateral changes. Thus, such changes in em-ployment terms and conditions are vulnerable to beingdeclared unlawful when made during the period that ob-jections to a representation election are pending and thefinal Board determination has not yet been made. KingRadio Corporation, Inc., 166 NLRB 649, 652 (1967);Laney & Duke Storage Warehouse Co., Inc., et al., 151NLRB 248, 266-267 (1965), enfd. in relevant part 369F.2d 859, 869 (5th Cir. 1966). To defer a decision on themerits would, in my view, tend to proliferate the unde-sirable effect of bypassing, undercutting, and undermin-ing the Union's certified status as the statutory collec-tive-bargaining representative of the subject unit employ-ees.In considering whether or not the actions taken by theEmployer herein constituted unilateral changes in viola-tion of Section 8(a)(5) and (1) of the Act, it is instructiveto note the Board's decision in Pan-Abode, Inc., 222NLRB 313 (1976). There, the Board, at 315, declared:In order for General Counsel to prove a prima faciecase with respect to an alleged violation to Section8(a)(5), he need only prove that an obligation tobargain under Section 9(a) existed and that Re-spondent refused to bargain either directly or didnot bargain by unilaterally effecting a change inworking conditions. Not only is Respondent's moti-vation in instituting such changes totally irrelevantin determining the existence of a violation underSection 8(a)(5), but such considerations may, as al-leged in this case, provide the predicate for findingthe same actions violative of other sections of theAct.In the case at bar, the evidence shows the changes inovertime and holiday compensation," the institution ofthe dental and vision plans, and the wage increase effec-tive October were established, promulgated, and imple-mented after the Board certified the Union.It is further acknowledged that Respondent did notgive notice to, or bargain with, the Union prior to theeffectuation of any of these changes. I conclude thesefactors satisfy the requisite elements of a violation setforth in Pan-Abode, Inc., supra.The General Counsel contends the Board's decision inSweetwater Hospital Association, 226 NLRB 321 (1976),applies herein. I agree. There are material factual similar-ities between the two cases. In both cases, there existedan earlier refusal to bargain based upon the claim of in-appropriate certification. In both cases, the employersgranted wage increases to all employees except thosewho chose union representation. In Sweetwater Hospital,the Board held the unilateral wage increase to violate" The complaint (par. 7(a)) alleges a unilateral increase in "vacationdays," Inasmuch as no evidence was adduced to support this allegation, Ishall recommend its dismissal.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(5) and (1) of the Act. See also The CatholicMedical Center of Brooklyn, and Queens, Inc., etc., 236NLRB 497 (1978).The Employer, in its brief, seeks to distinguish theSweetwater Hospital and Catholic Medical Center casesfrom the case at bar. The Employer correctly notes thecited cases involved employers who effectuated the uni-lateral changes at only a single facility. Thus, the Em-ployer submits those cases are not properly applied to its"multi-mine operation in Illinois." I consider this argu-ment fallacious. The making of the unilateral changes inworking conditions of unrepresented warehouse clerks atmines other than Will Scarlet does not remove the inher-ent vice of denigrating from the Union's representativestatus. The record shows that the Will Scarlet warehouseclerks maintained, at least, frequent telephone contactwith their counterparts at other mines. That contact isprecisely how they became aware of some of the unilat-eral changes. Moreover, the Union represents the pro-duction and maintenance employees at Will Scarlet andother of the Employer's facilities. It is unrealistic toimagine that the unlawful unilateral activity wouldescape the attention of other of this Employer's employ-ees at Will Scarlet and other locations. Thus, the knowl-edge of the Employer's conduct readily can be shown toexacerbate the proscribed effect of undermining and un-dercutting the certified bargaining agent. Viewed in thislight, the separation of facilities becomes irrelevant.Such a view also diminishes the Employer's good-faithclaim. The predicate for such claim is the absence ofdirect evidence that the Employer did not actively publi-cize the unilateral changes. Such forebearance is illusory.In the posture of all the circumstances herein, there wasno need to make explicit and widespread announcementsof the changes in order for their full impact to be felt.The employees themselves naturally became unwittingvehicles for extending the proscribed effect of the unlaw-ful conduct. In any event, the Employer's good faith isnot material herein. Amsterdam Printing and Litho Corp.,223 NLRB 370 (1976); Chatham Manufacturing Compa-ny, 172 NLRB 1948 (1968).Upon all the foregoing, I find that the Employer re-fused to bargain in violation of Section 8(a)(5) and (1) ofthe Act by withholding the overtime and holiday pay-ment changes, the dental and vision insurance plans, andthe October wage increase from the Will Scarlet ware-house clerks and instituting those benefits without noticeto the Union or giving the Union a chance to bargainabout those changes.b. The threats and promisesThe so-called independent 8(a)(1) violations arise fromthe conference Storts held with Casteel and the fourother Will Scarlet warehouse employees in late Augustor early September.Specifically, it is alleged that Storts unlawfully toldthese unit employees the benefit changes (already dis-cussed) had been denied to them because they selectedthe Union to represent them. Also, the complaint allegesStorts promised those employees better benefits andworking conditions if they would repudiate the Union astheir collective-bargaining representative.Storts is an admitted supervisor at all material times. Ifremarks of statutory supervisors possess a reasonabletendency to interfere with, restrain, or coerce employeesin the exercise of their statutory rights, they are violativeof Section 8(a)(l). Keystone Pretzel Bakery, Inc., 242NLRB 492 (1979), citing Hanes Hosiery, Inc., 219 NLRB338 (1975).The General Counsel claims Storts' remarks during themeeting with employees bore the requisite unlawful tend-ency. The Employer contends everything Storts said wasan expression of personal opinion, speculative and privi-leged as employer free speech within the purview ofSection 8(c) of the Act. This issue is a close one, not freefrom doubt. Its resolution depends upon how the Storts-employee meeting is reconstructed. My findings do notcomport fully with the litigants' portrayal of events,which, of course, are perceived by them from an adver-sarial position.I have found that the meeting was initiated by thewarehouse clerks. Storts, the only management officialpresent, occupied his then-current position for approxi-mately only I month. In fact, the record shows no con-nection by Storts with the Will Scarlet facility beforeMarch. The Union already had been certified. Storts wasnot involved in the Employer's preelection campaign,nor in any of the earlier 8(a)(l) activity commited solelyby Menzie.The meeting was convened expressly for the purposeof the employees making inquiry regarding their status.Casteel first asked why the warehouse clerks were notreceiving the new benefits. Storts said he did not know.He volunteered to obtain an informative answer.Continued discussion of specific benefits, such as thedental and vision plans, elicited responses uniformly andexplicitly qualified by Storts as his personal opinion.Storts actually reminded the employees that he was anew superintendent. He repeatedly made offers to obtainthe requested responses to the employees' questions.With respect to the allegations that Storts imputed thefailure to receive the benefits to the advent of the Unionor its election as collective-bargaining representative ofthe Will Scarlet warehouse clerks, even Casteel testifiedStorts said he "wasn't familiar" with the reason the bene-fits had been withheld and Storts "figured" (synonymouswith "speculation") the employees were "in limbo" be-cause they had selected the Union as their bargainingagent. Storts immediately sought to explain the lattercomment. In doing so, he noted the election was still un-resolved (apparently a reference to the certification chal-lenge) and that the Employer "probably" did not knowwhat to do. Arguably, Storts' attempted self-exonerationmay be interpreted as an effort to blame the Union forthe failure to receive benefits. As indicated, viewed in itstotality, I believe the meeting requires a different conclu-sion.The Storts-employee conference continued. Casteelthen asked what would be the effect of the employees'changing their minds about union representation. Stortsagain said he did not know. He continued to avoid posi-tive responses.98 PEABODY COAL COMPANYWith regard to Storts' alleged promise of benefits, thecredited version of what was said shows that (1) it wasCasteel who raised the issue by asking whether the payraise would be retroactive if the employees decided todrop the cards (meaning the Union), and (2) Storts saidhe did not know but would obtain someone who couldanswer the question. Storts did venture the view that thewithheld benefits might start virtually simultaneous withthe employees' advice they no longer desired the Unionto represent them. In the complete context of the meet-ing, I do not conclude this last-reported comment rises toan unlawful promise of benefits. It was attended by toomany other qualified responses. It was easily susceptibleto being no more than Storts' personal view.Storts' attitude throughout the meeting was graphical-ly described by Wahls. She asserted Storts was "kind,""very nice," and "very helpful." The general atmospherewas punctuated with Storts' obvious ignorance of thecircumstances and of the official positions of superiormanagement.Finally, Storts ended the meeting by telling the em-ployees "it really didn't matter" what they did. In thiscontext, I conclude it requires a strained interpretation ofthe credited events to find Storts engaged in the alleged8(a)(l) conduct. Counsel for the General Counsel hascited impressive precedent to support the complaint alle-gations. These cases are Florida Steel Corporation, 220NLRB 260 (1975), Lammert Industries, a division of Com-ponetrol, Inc., etc., 229 NLRB 895 (1977); American Tele-communications Corporation, Electromechanical Division,249 NLRB 1135 (1980); Commercial Management, Inc.d/b/a Continental Manor Nursing Home, 233 NLRB 665(1977); and K d K Transportation Corp., Inc., 254 NLRB722 (1981).I find each of these cases distinguishable. In general,the alleged unlawful comments in the cited cases were apart of an employer program unquestionably designed todissuade employees from union activities; the remarkswere made during confrontations generally convened bythe management officials, not the employees; the speakerostensibly was making authoritative statements; and thespeaker grasped every chance to drive home the unlaw-ful message. I do not find these elements present in thecase at bar. The only similarity is that the employeesasked questions regarding their status or benefits. Per-haps it would have been better for Storts not to talk withthe employees at all. However, it is clear that the em-ployees regarded him as a friend and confidant. Theirperception is consistent with my previously describedobservations of Storts' demeanor and deportment.My overall impression of the Storts-employee meetingand the credited accounts of Storts' remarks does notpersuade me that they reasonably tend to produce theeffect proscribed by Section 8(a)(1). Accordingly, I shallrecommend dismissal of the allegations of paragraph 5 ofthe complaint.c. The discriminationThe General Counsel advances two theories of viola-tion of Section 8(a)(3) and (1). First, it is argued that thewithholding of the various benefits, already discussed atlength, from the warehouse clerks at Will Scarlet corn-prises a per se violation. Second, it is asserted that theEmployer's action is a continuation of its earlier unlawfulconduct as found by the Board in 259 NLRB 1409. Assuch, it is claimed the discrimination allegation is sepa-rately supported by independent evidence of antiunionmotivation.The Employer argues the record is devoid of discrimi-natory evidence and that its actions in granting the bene-fits to all its Illinois warehouse clerks except those atWill Scarlet was a lawful means of preserving its legalchallenge to the validity of the Union's certification.With respect to the per se theory, the General Counselcorrectly states the general rule that an employer vio-lates Section 8(a)(3) and (1) when it varies from its estab-lished practices of granting wage increases and otherbenefit improvements because of the pendency of a rep-resentation campaign or because a labor organization hasbeen elected by its employees to represent them for col-lective-bargaining purposes. The General Counsel relieson Florida Steel Corporation, 220 NLRB 1201 (1975); As-sociated Milk Products, Inc., 255 NLRB 750 (1981); andHenry Vogt Machine Company, 251 NLRB 363 (1980).Each of the cited cases, in fact, does sustain the gener-al principle expounded by the General Counsel. Howev-er, those cases (and the precedent cited within them)make it clear that the finding of violation is based upon ashowing that the benefits withheld would have been grant-ed in the normal course of the employer's business, absentthe advent of a union (e.g., 220 NLRB at 1203). Thus, inall three cases cited by the General Counsel there existedaffirmative evidence that the employer had altered itsformer and established practices of granting benefits inwithholding those benefits from groups of employeeswho had elected unions to represent them.In contrast, the record before me contains no evidencewhatsoever concerning the Employer's history of re-views and grants of increases in wages, overtime, andholiday pay; nor is there evidence of any history relativeto the institution of other benefits such as the dental andvision care plans. No one testified as to any such history.None of the documentary evidence announcing thedental and vision benefits and containing the personnelpolicies on overtime and holiday pay provides any clueas to the history of such benefits. The October wage in-crease evidence consists only of agreements among coun-sel upon the facts regarding that particular increase. Noreference was made to the Employer's prior grants ofwage increases. On the state of this record, I must con-clude there is insufficient evidence to which I can applythe cited legal doctrines. Accordingly, I find no merit tothe per se theory.The immediately foregoing conclusion does not putthe discrimination issue to rest. A trier of fact may infermotive from the total circumstances proved. If the trierof fact "finds that the stated motive for a [personnelaction] is false, he certainly can infer that there is an-other motive. More than that, he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where ...the surroundingfacts tend to reinforce that inference." Shattuck DennMining Corporation (Iron King Branch) v. N.LR.B., 36299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.2d 466, 470 (9th Cir. 1966). See also Heath Internation-al, Inc., 196 NLRB 318 (1972). I conclude the record asa whole gives rise to an inference that all the subjectbenefits were withheld from the Will Scarlet warehouseclerks because they elected the Union as bargainingagent, and to discourage their union activity.The Employer has cited no cases, nor have I uncov-ered any, which support its arguments in defense of thediscrimination allegations.There are two factors which are impressive indicatorsof the Employer's motivation. First, there is the back-ground evidence consisting of the Board's findings in 259NLRB 1409 of a variety of 8(a)(1) conduct. As previous-ly observed, all such violations were committed byMenzie.Second, there is new evidence of persistent antiunionmotivation in the instant proceeding. That motivation isspecifically connected to the withholding of the earliestinstituted benefits. This evidence consists of Emmons'unrefuted testimony that, when he asked Menzie, inJune, why the overtime and holiday pay benefits werenot received by the Will Scarlet warehouse clerks,Menzie answered, "this doesn't pertain to you guys be-cause you're trying to get into the Union." Menzie wasthe Will Scarlet superintendent when he made this state-ment. I can think of no more direct and cogent evidenceof union hostility'2than Menzie's words, addressed ex-pressly to the failure to grant the overtime holiday paybenefits to the subject employees.It is true there is no such direct evidence relative tothe dental and vision plans or to the October wage in-crease. Menzie had been replaced when the latter bene-fits were announced and granted, and I have exoneratedStorts from 8(a)(1) conduct. Nonetheless, the evidenceshows the Employer has been consistent and unwaveringin its challenge to the Union's certification. No evidencehas been presented to show that the Employer's positionhas changed since issuance of the Board's decision in 259NLRB 1409. Indeed, the Employer substantially defendsthe instant action with the claim that its conduct was anecessary adjunct to the maintenance of the integrity ofthe certification challenge.Upon the foregoing, I infer that the motivation under-lying the withholding of the overtime and holiday bene-fits also was the underlying consideration in the admittedfailure to subsequently confer benefits upon the WillScarlet warehouse clerks. Accordingly, I find the Em-ployer discriminated against its employees in violation ofSection 8(a)(3) and (1) of the Act by withholding all thesubject benefits from the Will Scarlet warehouseclerks. 1 3Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:12 1 do not hold Menzie's statement to constitute a separate violationof Sec. 8(a)(I). It has not been so alleged and, as noted, Menzie did notappear as a witness.Is In making this finding, I have also considered, and relied on, thedisparate character of the benefits' grant to all the nonunionized ware-house clerks. Such disparity is further evidence of unlawful motivation.CONCLUSIONS OF LAW1. Peabody Coal Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. International Union, United Mine Workers of Amer-ica is a labor organization within the meaning of Section2(5) of the Act.3. All warehouse clerks employed at the Employer'sWill Scarlet surface mine, excluding office clerical andprofessional employees, warehouse managers, guards andsupervisors as defined in the Act, and all other employ-ees, constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.4. The Employer refused to bargain collectively ingood faith with the Union in violation of Section 8(a)(5)and (1) of the Act by withholding the overtime and holi-day payment changes, the dental and vision plans, andthe October 1981 wage increase from the Will Scarletwarehouse employees without notice to the Union orgiving the Union an opportunity to bargain about thosechanges.5. The Employer did not interfere with, restrain, orcoerce its employees in violation of Section 8(a)(!) of theAct as alleged in paragraph 5 of the complaint.6. The Employer discriminated against its employeesin violation of Section 8(a)(3) and (1) of the Act by with-holding the increases in overtime and holiday pay, thedental and vision insurance plans, and the October 1981wage increase from the Will Scarlet warehouse clerkswhile granting those benefits to its other warehouseclerks located in Illinois.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. There is no evidence to support a finding that theEmployer unlawfully granted or withheld vacation bene-fits from any of its employees.THE REMEDYHaving found that the Employer violated Section8(a)(5), (3), and, derivatively, (1) of the Act, I shall rec-ommend that it cease and desist therefrom and affirma-tively take such action as will dissipate the effects of itsunfair labor practices.To remedy the Employer's failure to bargain with theUnion, the Order shall require the Employer to give theUnion an opportunity to bargain over proposed changesin terms and conditions of employment of said unit em-ployees.Because the Employer discriminatorily withheld thevarious stated benefits from the aforesaid unit employees,it shall be ordered to grant the overtime and holiday payincreases, the dental and vision benefits, and the Octoberwage increase to the Will Scarlet warehouse clerks, ret-roactively to the date each such benefit was effective forthe Employer's warehouse clerks at its other Illinois lo-cations. Also, the Order shall require the Employer tomake whole, with interest computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977) (see, generally, Isis Plumbing & Heating Co., 138100 PEABODY COAL COMPANYNLRB 716 (1962)),14 the Will Scarlet warehouse clerksby payment to each of them all moneys lost as a result ofthe discriminatory withholding of each of the benefitsspecified in the immediately preceding sentence. Thismake-whole provision is intended to be applicable even ifmy findings of 8(a)(3) violations are not affirmed. Such aremedy is equally appropriate to remedy the type of8(aX5) violation found in this case. Charmer Industries,Inc., et al, 250 NLRB 293, 294 (1980); Southside ElectricCooperative, Inc., 243 NLRB 390, 392 (1979).'5Notwithstanding the Employer's contentions its con-duct was governed by a desire to promote its challengeto the certification in its best posture, I conclude the Em-ployer's repetition of the refusal-to-bargain violation,coupled with the addition of the conduct found discrimi-natory herein, demonstrates such a proclivity to violatethe Act and a blatant disregard of the employees' Sec-tion 7 rights as to warrant application of the Board'sstandard for broad proscriptive language. See HickmottFoods, Inc., 242 NLRB 1357 (1979). Therefore, the Ordershall require the Employer to refrain from, in anymanner, interfering with, restraining, and coercing itsemployees in the exercise of their Section 7 rights.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in the case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER' 6The Respondent, Peabody Coal Company, St. Louis,Missouri, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain with International Union,United Mine Workers of America, by unilaterally, andwithout notice to or bargaining with, the Union, makingchanges in the wages, hours, or other terms and condi-tions of employment of the employees in the collective-bargaining unit found appropriate herein.(b) Discriminating against its employees by withhold-ing from its Will Scarlet warehouse clerks overtime andholiday pay increases, dental and vision care plans and"4 Also Olympic Medical Corporation. 250 NLRB 146 (1980).L Wahls' status as a "salary continuation" employee presumablymakes her ineligible to share in the October wage increase. Any doubtsas to Whals' entitlement to the wage increase can be resolved, if neces-sary, in the compliance stage of these proceedings.s1 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposesbenefits, wage increases, and other benefits granted to itsnonunionized warehouse clerks.(c) Interfering with, restraining, or coercing its em-ployees in any manner in the exercise of their Section 7rights.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Give International Union, United Mine Workers ofAmerica, as the exclusive collective-bargaining agent ofthe employees in the unit found appropriate herein, theopportunity to bargain over proposed changes in thewages, hours, and other terms and conditions of employ-ment of the employees in said unit.(b) Grant to the employees in said appropriate bargain-ing unit the overtime and holiday pay increases, thedental and vision benefits, and the October wage in-crease, and make each of those benefits retroactive to thedate in 1981 each such benefit was effective for the Em-ployer's warehouse clerks at its locations in Illinois otherthan the Will Scarlet facility.(c) Make whole, with interest computed as set forth inthe section above entitled "The Remedy," the said unitemployees for the monetary losses they suffered as aresult of the Employer's refusal to bargain and discrimi-nation found herein.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords necessary to analyze and determine the amountof money due under the terms of this Order.(e) Post at its Stonefort, Illinois, facility copies of theattached notice marked "Appendix." 7Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by the Employer's au-thorized representative, shall be posted by the Employerimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Employer to ensure that said notices are not al-tered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint allegationsnot specifically found herein be, and they hereby are,dismissed.17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."o101